FRICK, C. J.
The plaintiff, as the widow of one Peter Anderson, brought this action against the defendant company to recover the amount stipulated in a certain policy of insurance which was issued by the defendant company and delivered to said Peter Anderson in his lifetime, and in which he was insured against loss by accidental death and also loss occasioned by sickness. It is not necessary to refer to the pleadings.
The policy of insurance sued on, and which is called an industrial policy, was produced in evidence. ¥e shall refer to such parts of the policy only as are deemed material to this controversy.
Section 1 provides for accident indemnities, and, so far as material, reads:
“Accident Indemnities.-
“If any loss specified in this section shall result solely and exclusively from such injuries within three months from the date of the accident, the company shall be liable only for such loss and will pay for loss of life twelve hundred dollars. * * *"
Section 2 idemnifies against loss of time, and reads:
“Loss of Time — Total.
“If such injuries shall not result in any of the losses above specified, but shall from the date of the accident disable and prevent the insured from performing every duty pertaining *80to any and. every kind of business or occupation, the company will pay for such total disability, or a period not exceeding twenty-four consecutive months, indemnity at the rate per month of * * * $120.00.”
In that section provision is also made for partial loss of time. Section 3 provides for double indemnities in case injuries result under certain conditions.
Section 5 provides for indemnities in case of sickness as follows:
“Loss of Time — Confining Period.
“If any sickness, contracted and beginning after this policy has been in continuous force for 60 days, shall totally disable and prevent the insured from performing any and every duty pertaining to any and every kind of business or occupation and shall necessarily and continuously confine him within the house where he shall be regularly visited by a licensed physician, the company will pay for the period of such confinement after the first week and not exceeding six months, indemnity at the rate of $100.00.
“Loss of Time — Nonconfining Period.
“If immediately following such confinement or if by reason of any sickness so contracted the insured shall be totally and continuously disabled as above defined and regularly treated by a licensed physician but not necessarily confined within the house the company will pay, for the period of such disability after the first week and not exceeding four weeks, indemnity at the rate per month of $50.00.
“Full Indemnity for Boils, Felons, and Carbuncles.
“Full indemnity for loss of time from boils, felons, and carbuncles shall be paid regardless of confinement within the house.”
In the agreements attached to the policy, and which are made a part thereof, it is, among other things provided:
“6. Any loss resulting wholly or in part, directly or indirectly, from sunstroke, freezing, carbuncles, boils, felons, *81abscesses, ulcers, blood poison or septicemia, contact with, poisonous or infectious substances, lumbago, crick or lame back, or strain of the back shall be considered as resulting from sickness and covered only under section 5 of this policy, the original cause thereof notwithstanding.”
While there are many other provisions contained in the policy and in the agreements, yet the foregoing excerpts are sufficient to make clear the question that is presented for decision in this ease.
At the trial, the evidence disclosed the following facts which are not disputed, namely:
“About 11 o’clock p. m., on the 1st day of November, 1913, approximately two years after the policy was issued, and while it was in full force and effect, the insured, Peter Anderson, near his home in Tooele, Utah, stepped on a cobble rock and sprained his left ankle. He arrived home a few minutes after the accident occurred, suffering intense pain from the injured ankle. His wife, plaintiff herein, treated the injury by rubbing the anide and applying hot water and liniments thereon. Anderson suffered much pain during the night, and the next morning his left anide and leg were much swollen. At this time neither Anderson nor his wife seemed to regard the injury as dangerous, and for several days thereafter continued to treat it by bathing it in hot water and applying liniments thereon. It gradually grew worse and more painful. About a week after the accident a doctor was called in to treat the injury. A week later the doctor called and found a slight abrasion in the injured ankle. On his next visit, which was about a week after the second — three weeks after the accident — the abrasion was larger and discharging pus. The doctor testified: ‘There was an increase in the swelling and the whole leg became enormous; I couldn’t handle it.’ Mrs. Andérson testified, in part, as follows: ‘I rubbed Snow liniment and other liniments on it, but mostly used hot water, * * * but it kept getting worse every day; it finally went into his knee. We didn’t call the doctor before because we thought the ankle would get well soon. * * * We called Doctor Isgren in about a week after the injury. * * * *82We didn’t call the doctor before because we tbougbt tbe ankle would get well soon. * * * We had bandaged the ankle before the doctor came. * * * About two weeks after the injury a sore was on the ankle bone and it broke; it was a bad looking sore. * * * He couldn’t sleep night or day and the swelling finally went up into his body; up in his side. * * * Mr. Anderson died December 13, 1913. ’ ’ ’
The evidence is clear and explicit that after Anderson was injured septicemia, or what is commonly called blood poison, supervened, and that he died from the effects thereof within about a month and a half after receiving the alleged injuries. The case was tried to a jury, and, upon the undisputed facts aforesaid, the district court directed a verdict for the defendant. Judgment was duly entered oh the verdict and the plaintiff appeals.
The district court based its ruling entirely on the provisions contained in section 6 of the agreements, which we have set forth in full. Plaintiff’s counsel vigorously assail the ruling of the district court, and insist that it erred in directing a verdict for the defendant.
The evidence leaves no room for doubt that blood poison set in some time after Anderson had been injured and had been treated for the injury. In arriving at a just conclusion in this case it is of the utmost importance that the foregoing fact be kept in mind, and that the provisions of 1, 2 the policy be considered in connection therewith. Another fact is equally important, and that is that the policy in question here was what may be termed a combination policy, covering losses sustained from both accidental injuries and from diseases, coupled with an express agreement that in case certain symptoms or ailments should manifest themselves, they, under all circumstances, should be considered as a disease. While it no doubt is true that all of the ‘provisions contained in a policy must be looked to in order to determine the rights of the parties, yet, in this case, the provision which controls is found in section 6, to which special reference is again made. In that section, the parties to the contract have for themselves determined that in- ease certain symptoms or *83conditions supervene they shall conclusively be considered and treated as diseases, regardless of what may have caused such symptoms or ailments. That is, the parties have agreed that certain symptoms or ailments which frequently have been the subject of disagreement and protracted litigation shall be treated as diseases, regardless of what may have caused them. The wisdom of specifically providing in the contract of insurance under what circumstances the policy shall be deemed to cover injuries due to accidents, and when certain ailments shall be considered as arising from disease, is amply established from the many eases in. which the vexed question of what was the proximate cause of death has been considered. The following cases are a few of the many cases of that class, all of which are relied on by the plaintiff.
In Industrial Mut. Ind. Co. v. Hawkins, 94 Ark. at page 418, 127 S. W. at page 458 (29 L. R. A. [N. S.] 635, 21 Ann. Cas. 1029), the court states the question for decision thus:
“The sole question involved in the case for determination is whether or not, under the above provision of the policy, the plaintiff was injured to such an extent as to entitle him to a recovery. Upon that question the court instructed the jury that the plaintiff would be entitled to recover. ’ ’
The policy in that case was limited to losses resulting from accidents. In Continental Casualty Co. v. Colvin, 77 Kan. 561, 95 Pac. 565, the only question was whether death resulted from the accident or from some other intervening cause. The same questions are involved in Paul v. Travelers’ Ins. Co., 112 N. Y. 472, 20 N. E. 347, 3 L. R. A. 443, 8 Am. St. Rep. 758, and in Travelers’ Ins. Co. v. Ayers, 217 Ill. 390, 75 N. E. 506, 2 L. R. A. (N. S.) 168. In the case of Allen et al. v. St. Louis Ins. Co., 85 N. Y. 473, the court passed on what was designated a “Uniform Canal Cargo Policy.” The only question involved in that ease was whether certain merchandise, while in transit on a particular canal boat between Troy, N. Y., and Philadelphia, Pa., was covered by the policy of insurance in question there. The court held that it was.
Even from the very brief statement we have made it is readily perceived why the courts in those cases had recourse to *84the rules or canons of construction referred to therein. The rules or canons of construction followed in those cases are just, fair, and practical. They have stood every test to which they have been subjected during a great number of years. Those rules are so clearly, fully, and correctly stated in 1 Cyc. 243, that we take the liberty to quote the text in full:
"As a general rule the policy should be liberally construed, and the terms thereof should be understood in their plain, ordinary and popular sense. All provisions, conditions, or exceptions which in any way tend to work a forfeiture of the policy should be construed most strongly against those for whose benefit they are inserted, and most favorably toward those against whom they are meant to operate, this rule being applicable to purely benefit accident policies as well as to the ordinary accident policy, and any provision, condition, or exception which is uncertain or ambiguous in its meaning or is capable of two constructions should receive that construction which is most favorable to the insured. At the same time the language of the contract should be construed as a whole and should receive a reasonable interpretation, and it should not be extended beyond what is fairly within the terms of the policy; and the language of the provision, condition, or exception should, if possible, be given its legal effect.”
The same language is repeated, in 1 C. J. 414.
Let us now briefly refer to the provisions of the policy in question in the light afforded by the foregoing rules. Referring again to the case of Industrial Mut. Ind. Co. v. Hawkins, one of the primary rules of construction is stated in the first headnote thus:
"In construing a contract the true object is to arrive at the intention of the parties, to be ascertained by considering the object and purpose of the parties in making the agreement.”
The rule is a most wholesome one, and is directly applicable to section 6 of the “agreements” contained in the policy in question here, which section we have heretofore quoted in full.
The question is pertinent, namely, What is the purpose of section 6, and what induced its adoption? To a large extent at least the question just propounded is answered by the cases above referred to, and by many others upon the same subject. 'The principal inducement for adopting section 6, no doubt, *85was that it has become generally Imown that very slight injuries where the skin is broken or abraded may result in what is popularly called blood poison. It is also a matter of common knowledge that in case of accidental injuries blood poison very frequently supervenes as a result of carelessness or even from unscientific treatment. In case of accidental injuries, therefore, where blood poison supervenes, the question whether it resulted as a consequence of the accident or from carelessness, neglect, or some other independent cause constantly arises, and, as the courts resolve every doubt, whether of law or fact, in favor of the insured, one can readily understand why section 6 was incorporated into the character of insurance covered by the policy in question. It is quite apparent that it was for the purpose of eliminating all doubt respecting all accidents resulting in blood poison, whatever might be the cause producing blood poison. The premium of $2 a month was no doubt fixed in view of the limitations contained in section 6. It is however, contended that the language of section 6, when considered and construed in connection with the other provisions of the policy, is not free from doubt. If it were conceded that the language is not free from doubt, yet whatever doubt there may be, if any, in no way supports a contrary conclusion. The provision of section 6 which defines what the result shall be in case blood poison supervenes is entirely free from uncertainty or doubt. Under the provision of that section it matters not how, when, or from what source or cause, blood poison supervenes. If it supervenes at all it “shall be considered as resulting from sickness.” Nor is there any doubt respecting the rights of the insured in case blood poison supervenes. When that result occurs, the insured receives the benefits provided for in case of sickness, for the reason that blood poison is, by the terms of the policy, to be considered sickness, and, as there stated, is “covered only in section 5 of this policy, the original cause thereof notwithstanding.” This language admits of no construction. If blood poison is covered only by section 5, it cannot be covered by any other provision or clause of the policy. The insured is thus entitled to all the benefits provided for in section 5, as *86in case of sickness. Tbe cases before referred to, and other similar cases, and the reasons therein stated, therefore, have, and can have, no bearing on what the result should be in this case. '
In order to arrive at an opposite conclusion, it must be assumed that there is doubt respecting the cause of Mr. Anderson’s death. That is, that there is doubt whether Anderson’s death was caused from disease which operated as an independent cause or whether it was the result of the accident. While there might be such a doubt if this were a case under the terms of an ordinary accident policy such as are usually involved, and such as were involved in the cases hereinbefore referred to, yet, under the provisions of the policy in question, no such doubt can possibly arise or exist. Here the parties, by their express agreement, have provided for such a contingency, and have entirely eliminated any question of doubt which might arise in that connection. The parties have solemnly stipulated that, in case blood poison should supervene in any accident, the injury, however caused, shall be treated as a disease, and that the insured shall be indemnified as provided for in case of sickness. Such are the express terms of their contract. They are bound by them, and so are the courts. We are thus prevented from mooting the question of whether the alleged accident was the proximate cause of Andersons’ death, or whether he died from some intervening and independent cause. The rule, therefore, that in case of doubt respecting the cause of death the doubt may be resolved in favor of the insured has no application here. Under the policy in question there can be no doubt respecting the rights of the insured in case blood poison supervenes after an accident has occurred. In view of section 6 aforesaid, if blood poison supervenes the insured is conclusively deemed to be suffering from sickness, and he is indemnified in accordance with the provisions of the policy covering disease. In view therefore that blood poison supervened after Anderson received the injury complained of, the plaintiff’s rights are controlled by section 6 aforesaid. The parties themselves have eliminated all question of doubt respecting that matter from the consideration of the courts *87and expressly agreed that in case of an accident or injury and blood poison shall supervene the indemnity the insured is entitled to under the policy is for loss occasioned by sickness, and not for loss occasioned by the accident. Such are the terms of the contract, and until the same are assailed for some good and sufficient cause we are compelled to presume that Anderson fully understood them, and that he obtained precisely what he agreed to pay for.
Moreover, after Anderson and the defendant company had executed the contract of insurance they had the right — indeed, were bound — to assume that if any difference arose between them with regard to their respective rights under the contract the courts to whom their differences should 3 be submitted would apply and enforce the precise terms of their agreement. It is therefore of no consequence whether in our judgment the terms of the policy are wise or unwise, whether they comport with our views respecting what an accident policy should or should not provide for, or whether we, or any one of us, would'have agreed to the terms of the policy. Anderson, like'all other individuals, had the right to determine for himself what kind of a contract he would enter into. That' is a sacred right, and one we are bound to respect. When that right-is once denied or ignored by the courts the only recourse of individuals is to resort to the primitive method of force.
The conclusion herein reached is supported by the decision of the Court of Appeals of New York in the case of Schumacher v. Great Eastern, etc., Co., 197 N. Y. 58, 90 N. E. 353, 27 L. R. A. (N. S.) 480. If, therefore, we give full force and effect to the statements of the policy, as we are bound to do, but one conclusion is permissible, which is that the plaintiff cannot recover under the accident clause of the policy in question.
In view, therefore, that this action is based entirely upon the accident clause of the policy, and no recovery is sought for sickness, and the case having been tried upon that theory, the judgment of the district court is affirmed, with costs.
CORPMAN, J., concurs.